Title: From James Madison to James B. Richardson, 7 November 1803 (Abstract)
From: Madison, James
To: Richardson, James B.


7 November 1803, Department of State. Encloses “documents [not found] involving an imputation against the official acts of James Bentham Esqr. an officer of the State of South Carolina.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   During the previous fifteen years, James Bentham had served as magistrate and notary public in Charleston (James W. Hagy, People and Professions of Charleston, South Carolina, 1782–1802 [Baltimore, 1992], pp. 10, 36, 50, 74, 93).


